PER CURIAM.
Michael H. Bostron appeals the district court’s order granting judgment as a matter of law to the Commissioner in Bostron’s civil action in which he alleged employment discrimination claims. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Bostron v. Apfel, 104 F.Supp.2d 548 (D.Md.2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.